Case 6:20-cv-00170-JCB-JDL Document 24 Filed 02/24/21 Page 1 of 2 PageID #: 189




                                   No. 6:20-cv-00170

                            Johnny Len Kellogg, #120551,
                                      Plaintiff,
                                         v.
                                 Maxey Cerliano,
                                     Defendant.


                                       ORDER

                This action was referred to United Magistrate Judge John
            D. Love pursuant to 28 U.S.C. § 636. Doc. 3. On January 22,
            2021, the magistrate judge issued a report (Doc. 23) recom-
            mending that defendant’s motion for summary judgment
            (Doc. 19) be granted because defendant is entitled to qualified
            immunity on plaintiff’s claims. The report reasoned that the
            plaintiff did not show either a constitutional violation or
            physical injury. These deficiencies barred suit against the de-
            fendant in his official capacity and damages under the Prison
            Litigation Reform Act, respectively. Accordingly, the report
            recommended that plaintiff’s claims be dismissed with preju-
            dice.
                 This court reviews the findings and conclusions of the
            magistrate judge de novo only if a party objects within four-
            teen days of service of the report and recommendation. 28
            U.S.C. § 636(b)(1). In conducting a de novo review, the court
            examines the entire record and makes an independent assess-
            ment under the law. Douglass v. United Servs. Auto. Ass’n, 79
            F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other
            grounds by statute, 28 U.S.C. § 636(b)(1). Here, plaintiff did not
            file objections in the prescribed period. The court therefore re-
            views the magistrate judge’s findings for clear error or abuse
            of discretion and reviews his legal conclusions to determine
            whether they are contrary to law. See United States v. Wilson,
Case 6:20-cv-00170-JCB-JDL Document 24 Filed 02/24/21 Page 2 of 2 PageID #: 190




            864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918
            (1989) (holding that, if no objections to a magistrate judge’s
            report are filed, the standard of review is “clearly erroneous,
            abuse of discretion and contrary to law”).
               The court finds no “clear error on the face of the record.”
            Douglass, 79 F.3d at 1420. Accordingly, the report and recom-
            mendation (Doc. 50) is accepted. Defendant’s motion (Doc.
            19) is granted. Plaintiff’s claims against defendant are dis-
            missed with prejudice. All motions not previously ruled on
            are denied as moot.
                                 So ordered by the court on February 24, 2021.



                                                J. C AMPBELL B ARKER
                                              United States District Judge




                                          -2-
